DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 8 regarding the objection to the drawings has been fully considered. The objection to the drawings is withdrawn in view of the amendment and replacement of Fig. 5.
Applicant’s argument on Page 8 regarding the objection to the specification has been fully considered. The objection to the specification is withdrawn in view of the amendment.
Applicant’s argument on Pages 8-9 regarding the objections to Claim 1, 2, 4, 6, 8, 11, and 12 has been fully considered. The objections to Claims 1, 2, 4, 6, 8, 11, and 12 are withdrawn in view of the amendment.
Applicant’s argument on Page 9 regarding the rejection of Claim 4 under 35 U.S.C. 112(b) has been fully considered. The rejection of Claim 4 under 35 U.S.C. 112(b) is withdrawn in view of the amendment.
Applicant’s argument on Pages 9-11 regarding the rejection of Claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Tan has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
Applicant’s argument on Pages 12-15 regarding the rejection of Claims 3 and 12 under 35 U.S.C. 103 over Tan in view of Stigall ‘710, Claim 4 under 35 U.S.C. 103 over Tan and Stigall ‘710, further in view of Stigall ‘479, Claim 5 under 35 U.S.C. 103 over Tan and Stigall ‘710 further in view of Chiang, Claim 6 under 35 U.S.C. 103 over Tan in view of Minas, Claim 7 under 35 U.S.C. 103 over Tan in view of Saroha, Claim 8 under 35 U.S.C. 103 over Tan in view of Cao, Claim 9 under 35 U.S.C. 103 over Tan in view of Ouzounov, Claim 10 under 35 U.S.C. 103 over Tan in view of Gazdzinski, and Claim 11 under 35 U.S.C. 103 over Tan in view of Lundberg. Stigall ‘710, Stigall ‘479, Cao, Ouzounov, Gazdzinski, and Lundberg remain applicable to the invention as claimed.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: a minor error in antecedent basis. The claim recites “the ultrasound scanning modality” in Line 4 (Claim 6) and Line 1 (Claim 7). There is no antecedent basis for this claim, due to the amendment of Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739) in view of Kierulf et al. (US 20130178744).
Regarding Claim 1, Angelsen teaches an ultrasound imaging device, (Abstract “an instrument for ultrasound imaging”), comprising: an imaging assembly for minimally invasive insertion inside a patient body, (Column 1 Lines 19-21 “An important example is medical ultrasound imaging where the transducer array is mounted at the distal tip of an elongated device for insertion into the body,” and Claim 7 “where said elongated device is a catheter”), the imaging assembly including: 
a) an ultrasound transducer array having a plurality of transducer array elements (Column 3 Lines 5-6 “circular array with elements 202” and Claim 4 “An ultrasound imaging instrument, comprising, an array of ultrasound transducer elements”); and 
b) an integrated circuit operatively connected to the ultrasound transducer array, (Claim 4 “an ultrasound imaging instrument, comprising […] a transmit circuit, a receive circuit including receive beam focusing means, and image forming means” and Claim 6 “An ultrasound imaging instrument according to claim 5, wherein said […] transmit circuit, and receive circuit are included in an integrated circuit mounted close to the transducer array at the tip of said elongated device.”), the integrated circuit including: a transmit-receive sequence that includes transmitting an ultrasound signal on one transducer array element of the plurality of transducer array elements, (Column 3 Lines 39-40 “Switching the active transmit aperture in a sequence around the array in steps of one element at the time”), and receiving ultrasound signals on more than one transducer array element of the plurality of transducer array elements (Column 3 Lines 41-42 “in a sequence receive back-scattered signals from all elements with a focused transmit beam”).
	However, Angelsen does not explicitly teach an integrated circuit inside the imaging assembly, the integrated circuit including a memory.
	In an analogous ultrasound probe field of endeavor, Kierulf teaches an ultrasound imaging device, ([0022] “Transducer 50 comprises an ultrasound device located at a front end or nose 60 of probe 30 that is configured to emit and receive high-frequency sound waves (ultrasonic waves). During imaging by system 20, the nose 60 of probe 30 […] may be partially inserted into anatomy 40 depending upon those portions of the anatomy which are to be imaged.”), comprising an integrated circuit inside the imaging assembly, the integrated circuit including a memory ([0023] “memory 53 may comprise an application-specific integrated circuit (ASIC)” and Fig. 1, reproduced below).

    PNG
    media_image1.png
    266
    356
    media_image1.png
    Greyscale

Fig. 1 of Kierulf
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Angelsen and Kierulf because when the integrated circuit and memory are within the imaging assembly, it provides a compact way of programming the ultrasound probe, without an external computer to program and execute the transmit-receive sequences.
Regarding Claim 7, the modified device of Angelsen teaches all limitations of Claim 1. Furthermore, Angelsen teaches wherein the ultrasound scanning modality is a cylindrical ultrasound scanning modality, (Column 3 Lines 5-6 “a circular array with elements 202”). Additionally, Kierulf teaches a side ultrasound scanning modality, (Fig. 12, reproduced below, shown by probes 530A-530C), or a forward looking 3D ultrasound scanning modality (Fig. 12, reproduced below, shown by probe 530D).

    PNG
    media_image2.png
    369
    351
    media_image2.png
    Greyscale

Fig. 12 of Kierulf
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Angelsen and Kierulf because the combination allows the device to capture a 360o ultrasound image via a cylindrical ultrasound scanning modality, a 180o ultrasound image via a side ultrasound scanning modality, or an image of a region directly in front of the device, via a forward looking 3D ultrasound scanning modality, depending on what type of region or what specifically the clinician is required to image.
Regarding Claim 22, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. Furthermore, Kierulf teaches wherein the memory includes a static random-access memory (SRAM) that dynamically stores the transmit-receive sequence and operational codes to configure the integrated circuit to support an ultrasound scanning modality ([0023] “memory 52 may comprise software. In another implementation, memory 53 may comprise an application-specific integrated circuit (ASIC). In the example illustrated, controller 52 generate control signals in response to sensed signals received from touch zone 56, wherein such control signals are transmitted to transducer 50 to adjust the operation of transducer 50. For example, in response to receiving signals from touch zone 56, controller 52 may generate control signals causing the frequency of waves emitted and detected by transducer 52 be adjusted so as to vary a depth at which the anatomy is being sensed.” Simple substitution of the memory presented in Kierulf with a SRAM would be obvious to one of ordinary skill in the art, as the SRAM is merely specifically identifying the type of memory utilized in the device.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Angelsen and Kierulf because the combination provides a faster output, does not require periodical refreshing, strong reliability, and less idle time during power consumption, all of which are advantageous features in ultrasound imaging.

Claim 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739) in view of Kierulf et al. (US 20130178744) as applied to Claim 1 above, and further in view of Stigall et al. (US 20150305710), hereinafter referred to as Stigall ‘710.
Regarding Claim 2, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. Furthermore, Kierulf teaches a memory ([0023] “memory 53 may comprise an application-specific integrated circuit (ASIC)”).
However, the modified device of Angelsen does not explicitly teach wherein the ultrasound transducer array has 64 transducer array elements, and the ultrasound imaging device comprises first, second, third, and fourth integrated circuits each configured by the memory to transmit on any one transducer array element of the 64 transducer array elements and receive on any one transducer array element of the 64 transducer array elements.
	In an analogous ultrasonic imaging field of endeavor, Stigall ‘710 teaches an ultrasound imaging device, ([0023] “IVUS intravascular device 102”), wherein the ultrasound transducer array has 64 transducer array elements, ([0026] “the transducer array 202 may include 64 individual ultrasound transducers 210.”), and the ultrasound imaging device comprises first, second, third, and fourth integrated circuits, ([0027] “the master controller 204a may have the same number of transducers 210 as the slave controllers 204b or may have a reduced set of transducers 210 as compared to the slave controllers 204b” and [0038] “the shape of the control region 600 may resemble a square to accommodate four (4) transducer control circuits 204.”), each configured to transmit on any one transducer array element of the 64 transducer array elements and receive on any one transducer array element of the 64 transducer array elements ([0024] “The PIM 104 may facilitate communication of signals between the IVUS console 106 and the IVUS intravascular device 102 to control the operation of the scanner assembly 110. This may include generating and/or providing control signals to configure the scanner and trigger the transmitter circuits […]. With regard to the echo signals, the PIM 104 may forward the received signals”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stigall ‘710 because the combination allows for the division of the signals across the transducer array, which enables the insertable imaging device to image within a body cavity, rather than on the outer surface of the patient.
Regarding Claim 3, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. However, modified device of Angelsen does not explicitly teach wherein the ultrasound imaging device includes four or more integrated circuits operatively connected to the ultrasound transducer, wherein more than one integrated circuit is operatively connected on a first receive line to a first set of transducer array elements, more than one other integrated circuit is operatively connect on a second receive line to a second set of transducer array elements, and the first and second sets of transducer array elements are alternately arranged around a central transducer array of the ultrasound imaging device.
In an analogous ultrasonic imaging field of endeavor, Stigall ‘710 teaches wherein the ultrasound imaging device includes four or more integrated circuits, ([0026] “transducer control circuits 204” and Fig. 2, re-produced below), operatively connected to the ultrasound transducer, (as shown in Fig. 2 (210), re-produced below), wherein more than one integrated circuit is operatively connected on a first receive line to a first set of transducer array elements (as shown in Fig. 2, annotated and re-produced by examiner below), more than one other integrated circuit is operatively connect on a second receive line to a second set of transducer array elements, (as shown in Fig. 2, annotated and re-produced by examiner below), and the first and second sets of transducer array elements are alternately arranged around a central transducer array of the ultrasound imaging device (shown in Fig. 5, re-produced below).

    PNG
    media_image3.png
    478
    629
    media_image3.png
    Greyscale

Fig. 2 of Stigall ‘710

    PNG
    media_image4.png
    467
    375
    media_image4.png
    Greyscale

Fig. 5 of Stigall ‘710
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stigall ‘710 because not only does the operative connection simplify the interface within the imaging device, as taught by Stigall ‘710 in [0003], but the integrated circuit design also allows for the control over specific transducer elements at one time, therefore allowing a user to image a specific region adjacent to the ultrasound imaging device, if desired.
Regarding Claim 12, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. However, the modified device of Angelsen does not explicitly teach wherein the integrated circuit is programmed to be driven by different transmit voltages directed to the ultrasound transducer array.
In an analogous ultrasonic imaging field of endeavor, Stigall ‘710 teaches wherein the integrated circuit is programmed to be driven by different transmit voltages directed to the ultrasound transducer array ([0024] “the PIM 104 may also supply high- and low-voltage DC power to support operation of the circuitry in the scanner.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stigall ‘710 because the same amount of voltage may not be required for different ultrasound scanning modalities, thus improving efficiency and safety to the patient. Furthermore, the combination optimizes the device, by not requiring a voltage amount that it does not use, depending on the transducer arrays that require the voltage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739), Kierulf et al. (US 20130178744), and Stigall et al. (US 20150305710), hereinafter referred to as Stigall ‘710, as applied to Claim 3 above, and further in view of Stigall (US 20150313479), hereafter referred to as Stigall ‘479.
Regarding Claim 4, the modified device of Angelsen teaches all limitations of Claim 3, as discussed above. However, the modified device of Angelsen does not explicitly teach a first physiological sensor operatively connected to a first integrated circuit that multiplexes a signal from the first physiological sensor onto the first receive channel, and a second physiological sensor operatively connected to a second integrated circuit that multiplexes a signal from the second physiological sensor onto the second receive channel.
In an analogous IVUS ultrasound field of endeavor, Stigall ‘479 teaches an ultrasound imaging device, ([0026] “the pressure-sensing catheter includes a separate IVUS array 189 for imaging the surrounding vessel.”), comprising a first physiological sensor ([0026] “pressure sensor 186”) operatively connected to a first integrated circuit, ([0024] “The sensors 186 […] are electrically connected to an application specific integrated circuit (ASIC) 190”), that multiplexes a first signal from the first physiological sensor, ([0024] “ASIC 190 which can process analog signals from the sensor and transmit corresponding data signals to the proximal end of the catheter.”), onto the first receive line, ([0030] “The conductors 168 may be coupled to the ASIC 190, the sensors 186”), and a second physiological sensor, ([0026] “pressure sensor 188”), operatively connected to a second integrated circuit, ([0024] “The sensors 188 […] are electrically connected to an application specific integrated circuit (ASIC) 190”), that multiplexes a second signal, ([0024] “ASIC 190 which can process analog signals from the sensor and transmit corresponding data signals to the proximal end of the catheter.”), from the second physiological sensor onto the second receive line ([0030] “The conductors 168 may be coupled to the ASIC 190, the sensors 188”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stigall ‘479 because the combination allows a user to operate the imaging device while also evaluating physiological  aspects of the region, such as pressure, which may aid in diagnosis of the region, especially in instances of blockage or stenosis of a blood vessel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739), Kierulf et al. (US 20130178744), and Stigall et al. (US 20150305710), hereinafter referred to as Stigall ‘710, as applied to Claim 3 above, and further in view of Corl (CA 2896718), cited from its respective United States Patent containing the same information, US 10555720.
Regarding Claim 5, the modified device of Angelsen teaches all limitations of Claim 3, as discussed above. However, the modified device of Angelsen does not explicitly teach wherein the integrated circuits connected to the first set of transducer array elements, or a first transducer array, are driven by a first differential transmitter signal and a clock signal, the integrated circuits connected to the second set of transducer array elements, or a second transducer array, are driven by a second differential transmitter signal and the clock signal, and the first and second differential transmittal signals are different.
In an analogous intravascular ultrasound imaging field of endeavor, Corl teaches an ultrasound imaging device, (Column 7 Lines 14-15 “intravascular ultrasound (IVUS) imaging system 100”), wherein the integrated circuits connected to the first set of transducer array elements, or a first transducer array, (Column 13 Lines 7-9 “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers […] 604b)” and Fig. 6, reproduced below), are driven by a first differential transmitter signal, (Column 8 Lines 54-65  “PIM+ and PIM−, are a differential pair of bidirectional multipurpose signals. […] the PIM+/− signal pair is used to: […] carry the transmit trigger pulses as a balanced differential signal from the PIM 104 to activate the transmitter and timing circuitry included on the scanner”), and a clock signal (Column 11 Lines 11-12 “Exemplary control signals include, without limitation, […] TX Clock, […], RX Clock”), the integrated circuits connected to the second set of transducer array elements, or a second transducer array, (Column 13 Lines 7-9 “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers […] 604b)” and Fig. 6, reproduced below), are driven by a second differential transmitter signal, (Claim 26 “wherein the four conductors includes a second pair of conductors carrying a second encoded three-state signal to the ultrasound transducer array”) and the clock signal, (Column 11 Lines 11-12 “Exemplary control signals include, without limitation, […] TX Clock, […], RX Clock”), and the first and second differential transmittal signals are different (Claim 26 “wherein the second encoded three-state signal is supplied at a second differential voltage, and wherein the second differential offset voltage is higher than the first differential voltage.”).

    PNG
    media_image5.png
    372
    530
    media_image5.png
    Greyscale

Fig. 6 of Corl
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Corl because the combination allows for the separation of transmitted signals when required, allowing the integrated circuits to be activated separately, thus activating separate sets of transducer array elements when required, which is advantageous in intravascular ultrasound imaging in order to image the cavity within the patient.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739) in view of Kierulf et al. (US 20130178744), as applied to Claim 1 above, and further in view of Nix et al. (US 6283921) and Aucott et al. (“Simple technique […]”).
Regarding Claim 6, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. Furthermore, Angelsen teaches wherein the ultrasound imaging device is configured to perform the ultrasound scanning modality that includes transmitting an ultrasound signal on one element of the ultrasound transducer array (Column 3 Lines 39-40 “Switching the active transmit aperture in a sequence around the array in steps of one element at the time”).
However, the modified device of Angelsen does not explicitly teach wherein the ultrasound transducer array includes eight integrated circuits, each integrated circuit being operatively connected to a dedicated receive line, and the ultrasound imaging device is configured to perform the ultrasound scanning modality that includes receiving ultrasound signals on eight elements of the ultrasound transducer array.
In an analogous ultrasonic catheter field of endeavor, Nix teaches an ultrasound imaging device, (Abstract “A catheter is provided that has […] an ultrasonic transducer array”), wherein the ultrasound transducer array includes eight integrated circuits, (Column 5 Lines 32-33 “Eight integrated circuits 4 forming a multiplexer arrangement”), each integrated circuit being operatively connected to a dedicated receive line, (Claim 13 “the catheter has a wall formed with a plurality of cross-sectioned lumens for accommodating a same plurality of ribbon electrical conductors for transmitting and receiving electrical signals to and from said transducer array and associated multiplexer arrangement.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nix because the combination allows for use in small arrangements, as taught in Nix in Column 1 Lines 34-36, and allows for the specification of transducer elements.
However, Nix does not explicitly teach the ultrasound imaging device is configured to perform the ultrasound scanning modality, that includes receiving ultrasound signals on eight elements of the ultrasound transducer array.
In an analogous ultrasound imaging field of endeavor, Aucott teaches an ultrasound imaging device, (Abstract “A system has been designed for automatically maintaining optimum insonation  conditions during long-term monitoring of blood flow velocity. The transducer comprises two, one-dimensional, eight-element phased arrays, mounted side-by-side. Each transmit element is driven by its own carrier”), wherein the ultrasound imaging device is configured to perform the ultrasound scanning modality, that includes receiving ultrasound signals on eight elements of the ultrasound transducer array (II. The Multi-Element Transducer “8 receivers”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Aucott because it is understood that such a combination will improve lateral resolution of the images obtained.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739) in view of Kierulf et al. (US 20130178744), as applied to Claim 1 above, and further in view of Cao et al. (US 20190029645).
Regarding Claim 8, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. However, the modified device of Angelsen does not explicitly teach a low noise amplifier on the integrated circuit, wherein the low-noise amplifier is configurable to provide gain to ultrasonic signals received from the ultrasound transducer array, and the gain provided by the low-noise amplifier is variable to reduce power consumption of the integrated circuit.
In an analogous ultrasound field of endeavor, Cao teaches an ultrasound imaging device, ([0005] “a device for ultrasonic imaging”), comprising a low noise amplifier, ([0039] “low noise amplifier (LNA) 302”), on the integrated circuit, ([0039] “channel 300”), wherein the low-noise amplifier is configurable to provide gain to ultrasonic signals received from the ultrasound transducer array, ([0040] “the low noise amplifier should provide sufficient gain for the input useful signal to suppress the noise of the subsequent circuit”), and the gain provided by the low-noise amplifier is variable to reduce power consumption of the integrated circuit ([0042] “Through current reuse, the circuit achieves two times the transconductance of conventional circuits in the case of consuming the same current. In other words, the low noise amplifier with current reuse can reduce the power consumption by half of the circuit on the basis of the same noise performance as the conventional low noise amplifier. As the ultrasonic detector usually requires a large number of signal channels (such as 64 signal channels), each channel needs a low noise amplification circuit, so reducing half of the power consumption of the low noise amplifier circuit will significantly reduce the power consumption of the whole ultrasonic detector.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Cao because decreasing the power consumption of the integrated circuit of the device allows the device to be integrated into a portable design, as taught by Cao in [0003], which provides significant advantage in permitting a user to move the device as necessary or desired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739),  Kierulf et al. (US 20130178744), and Cao et al. (US 20190029645), as applied to Claim 8 above, and further in view of Ouzounov et al. (US 20170257175).
Regarding Claim 9, the modified system of Angelsen teaches all limitations of Claim 8, as discussed above. However, the modified system of Angelsen does not explicitly teach wherein the low-noise amplifier is operable to switch off when a receive window is not active to reduce power consumption on the integrated circuit.
In an analogous ultrasound field of endeavor, Ouzounov teaches an ultrasound imaging device, [0059] “Another use of devices of the present invention lies in the field of endocavity ultrasound imaging, in particular intravascular ultrasound (IVUS), where catheters with a miniaturized ultrasound transducer array are used to image the inner walls of blood vessels.”), wherein the low-noise amplifier, ([0036] “a (low-noise) amplifier input stage 250”), is operable to switch off when a receive window is not active to reduce power consumption on the integrated circuit ([0036] “The transceiver of FIG. 10 also includes an ultra-low-power wake-up detector that can sense the channel in idle mode. This allows for switching off the power-consuming main receiver block. When communication is detected in the channel, the main receiver block is switched on to start receiving the data” and Fig. 10, re-produced below).

    PNG
    media_image6.png
    336
    445
    media_image6.png
    Greyscale

Fig. 10 of Ouzounov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ouzounov because the combination minimizes energy consumption, as taught by Ouzounov in [0045], which offers an advantage over other, less-desirable high-energy consumption devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739) in view of Kierulf et al. (US 20130178744), as applied to Claim 1 above, and further in view of Gazdzinski (US 20010051766).
Regarding Claim 10, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. However, the modified device of Angelsen does not explicitly teach an error checking circuit on the integrated circuit, the error checking circuit using differential signaling to generate a cyclic redundancy check signal enabling the integrated circuit to report errors in the transmit-receive sequences and operational codes by pulling up or down a DC bias voltage on each of two differential signal wires enabling a 4-bit digital error output.
In an analogous ultrasonic imaging field of endeavor, Gazdzinski teaches an ultrasound imaging device, (Claim 1 “A probe […] comprising: at least one ultrasonic sensor which collects data”), comprising an error checking circuit on the integrated circuit, the error checking circuit using differential signaling to generate a cyclic redundancy check signal, ([0210] “On-probe/off-probe communications may further be enhanced through improved execution of cyclic redundancy code (CRC) calculations for use in error detection.”), enabling the integrated circuit to report errors in the transmit-receive sequences and operational codes by pulling up or down a DC bias voltage on each of two differential signal wires enabling a 4-bit digital error output (where is it understood by one of ordinary skill in the art that a cyclic redundancy check (CRC) is an error-detecting code working with an integrated circuit to detect accidental changes to raw data and can be used for error correction, see “An Algorithm for Error Correcting Cyclic Redundance Checks.” It is further understood in the art that a CRC may be utilized in order to create a 4-bit digital error output, see Engdahl (“Fast Parallel CRC Implementation in Software”)).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Gazdzinski because the combination offers a solution to detecting errors that occur in digital transmission and the simplicity of the CRC allows it to fit any type of operating system. By utilizing the CRC to pull up or down a DC bias voltage, this allows the device to monitor the transmit-receive sequences and operational codes powering the transducer arrays and to adapt to specific power requirements as needed. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739) in view of Kierulf et al. (US 20130178744), as applied to Claim 1 above, and further in view of Lundberg et al. (US 20100130855).
Regarding Claim 11, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. However, the modified device of Angelsen does not explicitly teach wherein the integrated circuit is programmable with different transmit-receive sequences to increase or decrease the size of a cylindrical array sub-aperture to optimize imaging parameters.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches an ultrasound imaging device, ([0019] “transducer array 111”), wherein the integrated circuit ([0020] “Controller 121 may comprise one or more processors, such as a […] application specific integrated circuit (ASIC)”), is programmable with different transmit-receive sequences to increase or decrease the size of a cylindrical array, ([0019] “Transducer array 111 may comprise various transducer array configurations”), sub-aperture to optimize imaging parameters ([0020] “Controller 121 of embodiments, operable under control of an instruction set, generates the transmit ray sequence and ray parameters (e.g., […] beam width, etc.) for providing active optimized spatio-temporal sampling (AOSTS) insonification of a volume in conjunction with transmit beamformer 114 and transmit/receive circuitry 112” and [0008] “multi-beam sampling parameters, such as the number of rays that are used, the spacing between the rays that are used, the width of the rays that are used, the sequence of the rays that are used, the angle of the rays that are used, etc,” where it is interpreted that the ray sequence and ray parameters of Lundberg would result in an increase or decrease in the size of the array, depending on how large or small the parameters required are).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lundberg because the combination not only saves power by requiring only the necessary elements of the transducer array to be powered by the transmit-receive sequences, but also to optimize the imaging procedure in only imaging what is strictly required by the region of interest, as taught by Lundberg in the abstract.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US 8157739) in view of Kierulf et al. (US 20130178744), as applied to Claim 1 above, and further in view of Bjaerum (US 20180284250).
Regarding Claim 21, the modified device of Angelsen teaches all limitations of Claim 1, as discussed above. However, the modified device of Angelsen does not explicitly teach wherein the memory further stores operational codes to optimize a sub-aperture of the ultrasound transducer array to support an ultrasound scanning modality, the sub-aperture having a subset of transducer array elements less than the plurality of transducer array elements.
In an analogous ultrasound imaging field of endeavor, Bjaerum teaches an ultrasound imaging device, (abstract “a mobile ultrasound imaging system”), wherein the memory, [0039] “The memory 204 includes parameters, algorithms, models, data values, and/or the like utilized by the controller circuit 202 to perform one or more operations described herein.”), further stores operational codes to optimize a sub-aperture of the ultrasound transducer array to support an ultrasound scanning modality, ([0024] “the ultrasound probe 102 may include a sub-aperture transmit beamformer 214 and a sub-aperture receive beamformer 218.”), the sub-aperture having a subset of transducer array elements less than the plurality of transducer array elements (One of ordinary skill in the art would understand that a sub-aperture is a sub-group of the transducer array elements, thus by nature having less transducer array elements than the plurality of transducer array elements.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bjaerum because the combination provides advantages to ultrasound imaging within a patient, such as high signal-to-noise ratio, good contrast, resolution, and penetration depth, and can be integrated into any ultrasound imaging system without increasing the computational load.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793